This was an application by the defendant for an order to stay the proceedings in a foreclosure suit until the suit upon the defendant’s cross-bill should be in readiness for hearing, so that both suits might be heard together. The court denied the application, with costs, because the cross-bill does not set up any valid defense to the foreclosure suit, and is not in support of any defense set up in the answer in that suit; and because the *cross-bill was not filed until after the proofs in the foreclosure suit were closed.